Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This communication is in response to RCE filed on 12/30/2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John P. Wagner, Jr. (Reg. No. 35,398) on 02/25/2021.     

4.	The application has been amended as follows:	

1.	 (Currently Amended) A computer-implemented method for altering an agent of a monitoring system, said method comprising: 
generating content information corresponding to said agent of said monitoring system, wherein said agent is content driven, said agent configured to utilize said content information to recognize and discover services using capabilities already present in said agent; 

 utilizing said content information to alter said agent such that an altered agent is generated, and such that content driven service discovery and monitoring is enabled by said agent; 
said altered agent is generated without requiring a complete update of said agent; 
wherein utilizing service discovery capabilities and service monitoring capabilities based on generated agent; and 
wherein said service E948discovery capabilities and said service monitoring capabilities are utilized as content information to recognize and discover services without requiring the use of binary files.

2. 	(Cancelled).

3. 	(Cancelled).

4 	(Cancelled)


5. 	(Currently amended) The computer-implemented method of Claim 1 wherein said method utilizes a monitoring server, and said monitoring server 



7. 	(Currently mended) The computer-implemented method of Claim 1 wherein said agent discovers new services based upon new content received by a monitoring server 

8.	 (Currently Amended) A computer-implemented method for altering an agent of a monitoring system, said method comprising:
 generating content information for said agent wherein said agent is content driven, said agent configured to utilize said content information to recognize and discover services using capabilities already present in said agent; 
utilizing said content information to alter said agent, and such that content driven service discovery and monitoring is enabled by said agent; 
said altered agent is generated without requiring a complete update of said agent; 
wherein utilizing service discovery capabilities and service monitoring capabilities based on generated agent; and 
wherein said service E948discovery capabilities and said service monitoring capabilities are utilized as content information to recognize and discover services without requiring the use of binary files.



9.	 (Cancelled).

10. 	(Cancelled).

11.	(Cancelled)



12. 	(Currently amended) The computer-implemented method of Claim 8 wherein said method utilizes a monitoring server, and said monitoring server 

13.	 (Original) The computer-implemented method of Claim 8 wherein said method utilizes a monitoring server, and said monitoring server configures said agent to monitor services based upon content updated to said monitoring server.

14. 	(Currently amended) The computer-implemented method of Claim 8 wherein said agent discovers new services based upon new content received by a monitoring server 

15. 	(Currently Amended) A computer-implemented method for altering an agent of a monitoring system, said method comprising:
 generating content information corresponding to said agent of said monitoring system by separating service specific functions for discovery and monitoring from said agent to thereby ascertain meta-data, using said meta-data to produce content 
pushing said content information to said agent; 
utilizing said content information to alter said agent such that an altered agent is generated, and such that content driven service discovery and monitoring is enabled by said agent;
said altered agent is generated without requiring a complete update of said agent; 
wherein utilizing service discovery capabilities and service monitoring capabilities based on generated agent; and 
wherein said service E948discovery capabilities and said service monitoring capabilities are utilized as content information to recognize and discover services and without requiring the use of binary files.


16. 	(Cancelled). 

17. 	(Cancelled). 

18.	(Cancelled).


19. (Currently amended) The computer-implemented method of Claim 15 wherein said method utilizes a monitoring server, and said monitoring server 

20.	 (Currently amended) The computer-implemented method of Claim 15 wherein said method utilizes a monitoring server, and said monitoring server 

REASONS FOR ALLOWANCE
5. 	The following is an examiner's statement of reasons for allowance: None of theprior art of record taken singularly or in combination teaches or suggests said altered agent is generated without requiring a complete update of said agent; wherein utilizing service discovery capabilities and service monitoring capabilities based on generated agent; and wherein said service discovery capabilities and said service monitoring capabilities are utilized as content information to recognize and discover services without requiring the use of binary files.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/10/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        

/SARGON N NANO/Primary Examiner, Art Unit 2443